Case 2:19-cv-14353-RLR Document 7 Entered on FLSD Docket 09/27/2019 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                        Case No. 2:19-cv-14353-ROSENBERG/MAYNARD

CENTER FOR BIOLOGICAL DIVERSITY,

        Plaintiff,

v.

DAVID BERNHARDT, in his official
capacity as Secretary of the U.S. Department
of the Interior, and U.S. FISH AND
WILDLIFE SERVICE,

      Defendants.
________________________________________/

                                       ORDER CLOSING CASE

        This cause is before the Court following a telephonic Status Conference on September 27,

2019, at 11:00 am. The Court sought input as to how this case should proceed in light of the related

case before the Court, Center for Biological Diversity v. U.S. Fish and Wildlife Service, Case No.

19-cv-14243, filed on July 15, 2019. The parties agreed to the dismissal of this action without

prejudice in contemplation of filing an amended complaint in Case No. 19-cv-14243, so as to litigate

all related claims in one case. It is therefore

        ORDERED AND ADJUDGED:

        1.      Plaintiff’s Complaint for Declaratory and Injunctive Relief (DE 1) is DISMISSED

                WITHOUT PREJUDICE.

        2.      The Clerk of the Court is instructed to CLOSE THIS CASE.
Case 2:19-cv-14353-RLR Document 7 Entered on FLSD Docket 09/27/2019 Page 2 of 2




          3.         All pending motions are DENIED AS MOOT and all deadlines are terminated.

          DONE and ORDERED in Chambers, West Palm Beach, Florida, this 27th day of

September, 2019.


                                                      _______________________________
                                                      ROBIN L. ROSENBERG
                                                      UNITED STATES DISTRICT JUDGE
Copies furnished to Counsel of Record
